Citation Nr: 0030212	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  93-19 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to reimbursement or payment for the costs of 
unauthorized non-VA hospital care beginning November 1, 1989.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse adjudicative action by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Palo Alto, California, dated in March 1990.  The veteran 
filed a timely notice of disagreement and perfected a 
substantive appeal.  In August 1993, and again in March 1996, 
the veteran and his spouse testified at a hearing before the 
Board.

This matter was previously before the Board in May 1996 
wherein it was remanded for additional development.


FINDINGS OF FACT

1.  The veteran was hospitalized at El Camino Hospital, 
Mountain View, California, beginning November 1, 1989 for 
treatment of a possible myocardial infarction.  

2.  Payment of private medical care provided beginning 
November 1 1989, was not authorized by VA prior to receipt of 
that treatment.

3.  The veteran is service connected for a residual scar of 
the right lower leg, rated 10 percent; and residual scars on 
the thighs and buttocks, rated noncompensable.  He has a 
combined service connected disability rating of 10 percent.

4.  The veteran's possible myocardial infarction for which he 
was treated in November 1989, was not related to his service-
connected residual scars; and at the time of such medical 
treatment, he was not permanently and totally disabled due to 
a service-connected disability.

CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred beginning November 1, 1989, 
reimbursement for such expenses is not warranted.  
38 U.S.C.A. §§ 1703, 1710 (West 1991 & Supp.2000); 38 C.F.R. 
§§ 17.52, 17.54 (2000); 38 C.F.R. §§ 17.47, 17.50, 17.80 
(1989).

2.  The criteria for entitlement to payment or reimbursement 
of the cost of unauthorized private hospitalization and 
treatment furnished to the veteran beginning November 1, 
1989, have not been met.  38 U.S.C.A. § 1728 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 17.52, 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Summary

In the instant case, service connection is in effect for 
residual scars of the right lower leg, rated 10 percent 
disabling; and residual scars of the thighs and buttocks, 
rated noncompensable; for a combined service-connected 
disability rating of 10 percent.  

The evidence of record demonstrates that the veteran was seen 
at the emergency room of the El Camino Hospital, Mountain 
View, California, on November 1, 1989, for chest pain.  
Although the actual private medical records from this 
admission are no longer available, the Board accepts as true, 
the description of events as set forth by the veteran and his 
spouse in numerous written statements as well as testimony 
provided at personal hearings conducted in March 1993, August 
1993 and March 1996.  

Following presentation at the emergency room at El Camino 
Hospital, on November 1, 1989, the veteran was admitted into 
the intensive care unit for a possible myocardial infarction.  
He subsequently underwent angioplasty during that admission.  
After approximately two days, he was transferred to a 
noncritical care unit of the hospital.  He remained 
hospitalized for approximately 6 to 7 days.  

The veteran and his spouse have testified that, following his 
admission to El Camino Hospital, the veteran's spouse 
contacted the Palo Alto VA Medical Center (VAMC) to request 
transfer to the VA hospital following stabilization to defray 
costs.  The request was denied.  

Evidence of record shows that following the veteran's 
hospital discharge, the veteran requested payment of his non-
VA hospital treatment by the VA.  This request was denied in 
March 1990, and the veteran appealed.

The veteran has also presented evidence that prior to his 
admission at the El Camino Hospital, on November 1, 1989, he 
had received all his medical care at the VA medical center 
near his home; specifically, the Palo Alto VAMC.  However, on 
November 1, 1989, he presented at the emergency room at the 
private hospital.  Subsequently, he was informed by the VA 
that due to the Loma Perita earthquake which had occurred on 
October 17, 1989, the Palo Alto VAMC emergency room was in a 
"divert status" at the time of his transfer request.  

In a written memorandum dated March 1993, Dr. J. L. 
Hallenbeck, M.D., ACOS of the Ambulatory Care Unit of the 
Palo Alto VAMC, explained that the Palo Alto VAMC was 
operating in "divert status" following the earthquake "due 
to an acute shortage of both beds and ancillary facilities to 
care for patients."  He further explained that "[t]his 
meant that no service-connected or non service-connected 
veterans were transferred from another facility to our 
medical facility."  Dr. Hallenbeck did indicate that Palo 
Alto VAMC had managed to care for veterans who had presented 
directly to the emergency room during that period of time; 
however, "resources were clearly not adequate to care for 
referred patients."  Dr. Hallenbeck further stated that if a 
request for transfer had been made for a service-connected 
veteran whom they were unable to accommodate, it would have 
been standard operating procedure to refer the patient to the 
closest available VA medical facility; however, with regard 
to the veteran in this case, it was impossible to state 
whether this happened because there was no record of any 
report of contact regarding the veteran.  

The veteran is contending that he was entitled to payment for 
his non-VA hospitalization in November 1989 due to the 
following:  1) that he had previously been treated at the 
Palo Alto VAMC; 2) that medical treatment was not feasibly 
available at Palo Alto VAMC at the time of his private 
hospital admission; 3) that the admission at the private 
hospital was for a medical emergency; and 4) the VA did not 
transfer him to a VA facility after his condition stabilized 
as requested.

Pertinent laws and regulations

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible.  38 
U.S.C.A. § 1703.

At the time of the veteran's hospitalization in November 
1989, VA regulations provided that the Secretary "shall" 
furnish hospital care when needed to a veteran who has a 
service-connected disability, for any disability.  See 
38 C.F.R. § 17.47(a)(1) (1989) [Emphasis added].  
Furthermore, if the veteran was in immediate need of 
hospitalization, VA regulations provided that such care 
"shall" be furnished at the VA facility where the veteran 
applies or, if that facility is incapable of furnishing care, 
arrange to admit the veteran to the nearest VA medical center 
or DOD (Department of Defense) hospital which is capable of 
providing the needed care, or if such VA or DOD facilities 
are not available, arrange for care on a contract basis if 
authorized by 17.50(b).  See 38 C.F.R. § 17.47(b)(1) (1989).  

38 C.F.R. § 17.50(b) (1989) (now 38 C.F.R. § 17.52) provided 
that when VA facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographical inaccessibility or are not capable of furnishing 
the care or services required, the Secretary, as authorized 
in § 1710 of this title, "may" contract with nondepartment 
facilities to furnish hospital care or medical services at 
non-VA facilities under certain limitations, for certain 
disabilities, to include:

(1) A service-connected disability; or
(2) A disability for which a veteran was discharged 
or release from the active service; or
(3) A disability associated with and held to be 
aggravating a service-connected disability, or
(4) Any disability of a veteran participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31 
and there was a need for hospital care of medical 
service for any of the reasons enumerated in 
17.48(j);
(5) Any disability of a veteran who has a service-
connected disability rated at 50 percent or more;
(6) A veteran who has received VA inpatient care 
for treatment of nonservice-connected conditions 
for which treatment was begun during the period of 
inpatient care;
(7) Treatment of medical emergencies which pose a 
serious threat to the life or health of a veteran 
receiving hospital care or medical services in a VA 
or government facility with which the VA contracts, 
and for which the facility is not staffed or 
equipped to perform, and transfer to a non-VA 
facility is the only feasible means of providing 
the necessary treatment, until such time as the 
veteran can be safely transferred to a VA facility;
(8) Hospital care for women veterans;
(9) hospital care or medical services for the 
treatment of medical emergencies which pose a 
serious threat to the life or health of a veteran 
which developed during authorized travel to the 
hospital, or during authorized travel after 
hospital discharge preventing completion of travel 
to the originally designated point of return;

38 C.F.R. § 17.50b (a) (1)-(9) (1989).  

However, under both the law and regulations in effect in 1989 
and currently, contracts for such treatment must be 
authorized in advance of the provision of such treatment.  
38 C.F.R. § 17.54 (2000) (formerly 38 C.F.R. § 17.50d).  See 
Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also VA 
O.G.C. Prec. Op. 1-95 at 9 (Mar. 31, 1995) ("Authorization 
in advance is essential to any determination as to whether 
the Department is or is not going to furnish the contract 
care.").

A "second avenue for potential relief for a veteran entitled 
to VA care and forced to obtain treatment at a non-VA 
facility is 38 U.S.C.A. § 1728, which provides that the 
Secretary 'may, under such regulations as the Secretary shall 
prescribe, reimburse . . . for the reasonable value of such 
care or services . . . for which such veterans have made 
payment.'"  Malone v. Gober, 10 Vet. App 539, 541, quoting 
38 U.S.C.A. § 1728(a).  In any case where reimbursement would 
be in order for the veteran under section 1728(a), "the 
Secretary may, in lieu of reimbursing such veteran, make 
payment of the reasonable value of care or services directly 
. . . to the hospital or other health facility furnishing the 
care or services.  38 U.S.C.A. § 1728(b) (West 1991).

Such reimbursement is available only where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof for an adjudicated service-connected disability; (3) 
and ,VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  In order to 
be entitled to payment or reimbursement for medical (or 
dental) expenses incurred without prior authorization from 
the VA, all of the following must be shown:

(a) That the treatment was either:
(1) for an adjudicated service-connected disability, or
(2) for a non-service-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability, or
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service- connected disability; or
(4) for any illness, injury or dental condition in the 
case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and 
who is medically determined to be in need of hospital 
care or medical services for any of the reasons 
enumerated in § 17.48(j);
and
(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health;
and
(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused. 
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (2000) 
(formerly 17.80).

The Court has observed that given the use by Congress of the 
conjunctive "and" in the statute "all three statutory 
requirements would have to be met before reimbursement could 
be authorized."  Malone, 10 Vet. App. at 542, citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. 
App. 66 (1993), Parker v. Brown, 7 Vet. App. 116, 119 (1994).

Analysis

In the instant case, the Board finds that the veteran was 
eligible in November 1989, for VA hospital care for non-
service connected disabilities as well as service connected 
disabilities as he was a veteran with a service connected 
disability.  However, the veteran's eligibility for treatment 
is not at issue.

Likewise, the Board agrees with the veteran and his 
representative that under 38 C.F.R. § 17.47 (1989), if the 
veteran had presented at the Palo Alto emergency room in 
November 1989, in need of immediate treatment and facilities 
were not available; then he would have been entitled to 
referral for admittance at another VA or DOD medical 
facility.  However, in the instant case, entitlement to 
treatment at a VA facility also is not the determinative 
issue as the veteran did not present initially at a VA 
medical facility for treatment.  Rather he presented for 
treatment at a private hospital.  

Thus, the issue before the Board concerns treatment at a non-
VA medical facility.  Although not specifically stated, the 
Board reads the veteran's contentions as implying that he was 
entitled to authorization from VA to obtain private medical 
treatment.  Even if such was the veteran's impression, the 
law requires that pre-authorization for private treatment 
must specifically be obtained from VA.  In this case, neither 
the veteran nor his representative have asserted that 
authorization for treatment received was obtained prior to 
such being rendered.  The law requires that specific 
formalities must be complied with in order to obtain prior 
authorization for medical treatment and those formalities 
were not complied with here.  In this case, prior 
authorization from VA was not obtained for the medical 
treatment at issue.  

Furthermore, the Board notes that the evidence of record 
reflects that the veteran's private hospitalization in 
November 1989 actually did not satisfy the criteria of 
38 C.F.R. 17.50(b) (1989) (currently 38 C.F.R. § 17.52).  
Particularly, the Board notes that the disability for which 
he was treated was not a service connected disability nor 
aggravating a serviceconnected disability; the veteran did 
not have a 50 percent serviceconnected disability rating; and 
he was neither hospitalized at a VA medical facility nor in-
route to or from a VA medical facility when his alleged 
medical emergency arose.  

Therefore, in light of the fact that prior authorization was 
not obtained for such treatment, the Board must now determine 
whether the veteran met the legal criteria requisite for 
payment of unauthorized private medical expenses.

In this regard, the Board finds that there is no provision in 
statute or VA regulations which would entitle a claimant to 
payment or reimbursement based on a VAMC's refusal to accept 
a patient transfer request.  The Court in Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); see 38 U.S.C. § 5107(a) (1992), 
stated that denial as a matter of law is appropriate where 
there is the "absence of legal merit or the lack of 
entitlement under the law."  Id. (citing FED.R.CIV.P. 
12(b)(6) ("failure to state a claim upon which relief can be 
granted").  The Court went on to deny as a matter of law a 
veteran's claim seeking relief from VA recoupment of her 
readjustment pay because the law allowed the recoupment.  Id. 
at 429.

Under applicable law and VA regulations as set forth above, 
the veteran may recover the expenses associated with the 
medical treatment at issue only if he qualifies for payment 
or reimbursement of unauthorized medical expenses under the 
provisions of 38 U.S.C.A. § 1728 (West 1991) and 38 C.F.R. 
§ 17.120 (formerly § 17.30).  The veteran has only been 
awarded service connection for residual scars, with a 
combined service-connected disability rating of 10 percent.  
The treatment rendered at El Camino Hospital was for a 
nonservice connected disorder.  There is also no evidence 
that the nonservice connected disorder was aggravating the 
veteran's service connected disabilities (scars).  Therefore, 
the Board finds that the required legal criteria have not 
been met for payment or reimbursement for the costs of 
unauthorized non-VA medical treatment under 38 C.F.R. 
§ 17.120 (2000).  Because there is a "lack of entitlement 
under the law," the claim fails.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Thus, the veteran's claim for payment 
or reimbursement of unauthorized non-VA medical treatment 
rendered at El Camino Hospital, Mountain View, California, 
from November 1, 1989, must be denied.

In conclusion, entitlement to payment of private medical 
expenses incurred in November 1989 is denied because prior 
authorization for such treatment was not 


given and because the veteran does not meet the legal 
criteria requisite for payment of unauthorized private 
medical expenses.


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized non-VA treatment rendered at El Camino Hospital, 
Mountain View, California, beginning November 1, 1989, for 
treatment of possible myocardial infraction, is denied.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


